DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 10, 18-20, 27, 29-31, 41, 43, 44, 46 and 48 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 12/14/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

35 USC § 112(d) Rejection
The rejection of claims 6 and 45 under 35 USC 112(d) has been withdrawn because the claims have been cancelled. 

35 USC § 102 Rejection
The rejection of claims 1, 20, 29 and 48 for being anticipated by Fitilis et al. J. Phys. Chem. A 2008, 112, 4742-4748 has been overcome by limiting the scope of ring D to exclude cycloalkyl rings. This amendment effectively circumvents the compound of Fitilis where D would be a cyclohexyl ring as shown here:

    PNG
    media_image1.png
    292
    1088
    media_image1.png
    Greyscale

See Applicant’s amendment to claim 1 and the Examiner’s Amendment to claim 48. The rejection has been withdrawn. 

Rejoinder
Claims 1, 3, 4, 10, 18-20, 27, 29-31, 41, 43, 46 and 48 allowable. The election of species requirement as set forth in the Office action mailed on 11/1/2017 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04. The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of a compound of the structure ULM-L-PTM is withdrawn.  Claim 44, directed to a compound of claim 1, is no longer withdrawn from consideration because the Examiner’s Amendment amends the claim to require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction/election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Nick Herrel on 12/23/2021. The amendments are as follows: 

Claim 1, line 8 (“that has the”), REPLACE “the” WITH “a”
Claim 1, line 16 of p. 3 (“optionally substituted heteroaryl or”), REPLACE “or” WITH “and”
Claim 1, line 22 of p. 3, in the phrase “aryl or 5-”, REPLACE “or” WITH “and”
Claim 10, last line on p. 6, after “
    PNG
    media_image2.png
    175
    268
    media_image2.png
    Greyscale
” INSERT “and”
Claim 20, line 10, DELETE “NRL3C(=CNO2)NRL4,”
Claim 20, line 13, after “independently” INSERT a comma
Claim 20, line 14, REPLACE “form cycloalkyl and/or heterocyclyl moiety,” WITH “form a cycloalkyl or heterocyclyl moiety that is”
Claim 29, line 1, after “compound” INSERT “or a pharmaceutically acceptable salt thereof”
Claim 44, line 5, in the phrase “aryl,” REPLACE the comma WITH “and”
Claim 44, lines 5-6, DELETE “and a 6-membered heterocycloalkyl,”
Claim 48, lines 2-3, DELETE “a 6-membered aryl,” AND “a 6-membered cycloalkyl, and a 6-membered heterocycloalkyl,”

Allowable Subject Matter
Claims 1, 3, 4, 10, 18-20, 27, 29-31, 41, 43, 44, 46 and 48 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626